

REAL ESTATE PURCHASE AND SALE AGREEMENT




        This real estate Purchase and Sale Agreement (the “Agreement”) is
entered by Robinson Park, LLC, 204 N. Robinson Avenue, Suite 700, Oklahoma City,
Oklahoma 73102, (“BUYER”) and SANDRIDGE REALTY LLC., an Oklahoma limited
liability company, 123 Robert S. Kerr, Oklahoma City, Oklahoma 73102 (“SELLER”)
(BUYER and SELLER are sometimes collectively referred to herein together as the
“Parties”).


RECITALS


A.SELLER is the fee simple owner of certain real property located at 123 Robert
S. Kerr, Oklahoma City, Oklahoma 73102, an office complex facility, also known
as SandRidge Tower and Campus, consisting of a 30 story office tower and annex
with parking and ancillary uses, and a parking structure known as the Broadway
Kerr Parking Garage, which is the real property that is legally described in
Exhibit “A” to this Agreement (the “Property”);


B.BUYER desires to purchase the Property from SELLER; and


C.SELLER desires to sell to BUYER, all of SELLER’s right, title, and interest in
the Property under the terms and conditions set forth below.


TERMS AND CONDITIONS


        For good and valuable consideration, the sufficiency of which is
acknowledged, the Parties agree as follows:


1.Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, the BUYER agrees to purchase, accept, and assume from SELLER, and
SELLER agrees to sell, grant, convey, and assign to BUYER all of SELLER’s
rights, title, and interests in the Property, together with and including:

(i)any and all improvements located on the Property;


(ii)any and all rights, privileges, easements, and appurtenances to the
Property;


(iii)all development rights, water and air rights relating to the Property;


(iv)to the extent assignable, any and all leases, subleases, licenses,
concessions, renewals, modifications, amendments, guarantees, and other forms of
agreement, granting to any party or parties the right of use or occupancy of the
parking garage;


(v)all minerals and mineral rights of every kind (including without limitation,
oil, gas and other hydrocarbon substances, and metallic ores and coal) on or
under the Property, but only to the extent owned by SELLER;
        Page 1 of 34 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 2 of 34
         






(vi)Any and all deposits, escrow funds, or trust funds held by SELLER under any
form of agreement relating to the Property;


(vii)Any and all fixtures, furniture, equipment and telecommunications equipment
(excepting therefrom any items identified on Schedule 1(vi) attached hereto)
located on the Property ("Tangible Personal Property"); and


(viii)Any and all of SELLER’s interest in any intangible property, now or
hereafter owned by SELLER and used in connection with the Property, including
without limitation, any contract or lease rights, permits, certificates of
occupancy, franchises, utility contracts, unexpired claims, warranties,
guaranties, and sureties, or other rights relating to the ownership,
development, construction, design, use or operation of the Property, in SELLER's
possession or control and to the extent assignable without expense to SELLER,
but specifically excluding all of Seller’s right, title and interest in and to
the name “SandRidge” and all logos, trademarks and any other intellectual
property rights associated with that name, and the activities and operations
conducted by or under that name.


        Notwithstanding anything herein to the contrary, “Property” does not
include any personal property belonging to Seller located on the Property and
not used in connection with operations at the Property, or any item leased from
third-parties, including the items identified on Schedule 1(vi).


2.Expiration of Offer: The Parties shall execute this Agreement to constitute
BUYER’s offer to purchase the Property as set forth in this Agreement and
SELLER’s acceptance. The date on which the last Party executes this Agreement is
the “Effective Date”. Failure of SELLER to countersign, and deliver this
Agreement to BUYER by or before 5:00 p.m., C.S.T., May 15th, 2020, shall operate
as a rejection of BUYER’s offer and this Agreement shall be null and void and
the Parties shall be relieved of all rights and obligations under the Agreement.


3.Purchase Price. Subject to all other terms, conditions, contingencies, and
requirements of this Agreement, BUYER agrees to purchase and SELLER agrees to
sell the Property and all of SELLER’s interest in the Property to BUYER for the
total sum of Thirty-Five Million Five Hundred Thousand Dollars ($35,500,000.00)
(the “Purchase Price”). The SELLER agrees to sell to BUYER the Property upon
BUYER’s payment in full of the Purchase Price at Closing, as follows.


(i)BUYER agrees to pay SELLER the Purchase Price by federal funds wire transfer
in immediately available funds;
 
(ii)SELLER agrees that upon receipt of the full Purchase Price from BUYER,
SELLER will provide BUYER with a special warranty deed conveying the Property to
BUYER as set forth herein. SELLER shall convey title to the Property pursuant to
the terms hereof.
        2 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 3 of 34
         








(iii)SELLER agrees that in connection with Closing, SELLER will provide BUYER
with a Bill of Sale, as set forth in Section 13.1 (vii) hereof, for all
fixtures, furniture, equipment and telecommunications equipment, not excepted in
Schedule 1(vi).


BUYER understands and acknowledges that certain items of Tangible Personal
Property may change due to substitutions and replacements made in the ordinary
course of SELLER’s operations between the Effective Date of this Agreement and
the Closing Date. BUYER and SELLER agree to conduct a joint inspection and final
inventory of the Tangible Personal Property on a mutually agreed date at least
five (5) business days prior to Closing. Prior to Closing, BUYER and SELLER will
agree on the portion of the Purchase Price to be allocated to the Tangible
Personal Property. If the Tangible Personal Property has material value such
that sales, use, transfer or other similar taxes will be incurred or imposed
with respect to the transfer of such Tangible Personal Property (“Sales Tax”),
BUYER will pay any such Sales Taxes due and SELLER will remit such Sales Taxes
to the taxing authority. SELLER and BUYER will reasonably cooperate in good
faith to minimize, to the extent permissible under applicable law, the amount of
any such Sales Tax.




4.Escrow. Contemporaneously with the full acceptance and execution of this
Agreement, the Parties shall appoint Chicago Title, Ms. Dawn Brooks, 210 W. Park
Ave, Ste 210, Oklahoma City, OK 73102, (405) 6646799, (the “Title Company” or
“Escrow Agent”) to provide the title and escrow services required in this
Agreement (the “Escrow Agreement”). The Parties shall deposit all documents and
funds required in this Agreement with Title Company in escrow (“Escrow”).


4.1 Escrow Instructions. The provisions of this Agreement that are applicable to
Title Company’s duties shall be deemed BUYER’s and SELLER’s instructions to the
Escrow Agent (the “Escrow Instructions”).


5.Earnest Money. The BUYER, within two (2) business days after BUYER’s receipt
of a fully executed original of this Agreement, shall deposit into an interest
bearing escrow account (interest shall become part of the Earnest Money) with
the Title Company, the total sum of One Hundred Thousand Dollars ($100,000.00)
(the “Earnest Money”) with the Title Company. The Earnest Money shall be
refunded to the BUYER only as set forth in this Agreement.


        Escrow Agent shall hold the Earnest Money in an interest-bearing account
in accordance with the terms of the Escrow Agreement attached hereto as Exhibit
B, which Escrow Agreement has been executed and delivered concurrently herewith.
All interest earned on the Earnest Money shall be applied to the escrowed funds
and such interest shall be distributed along with the Earnest Money as provided
in the Escrow Agreement.


        3 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 4 of 34
         




6.Closing Date. Provided all of the terms, conditions, contingencies, and
requirements of this Agreement have been satisfied, the Parties shall complete
the transaction set forth in this Agreement and shall close, in escrow
(“Closing”) on or before Forty-Five days after the expiration of the Review
Period (the “Closing Date”). All documents transferring the Property and other
closing papers shall be delivered to Escrow Agent on or before the Closing Date.
The Purchase Price for the Property shall be payable on the Closing Date by wire
transfer of immediately available funds. The Closing Date may be extended only
as set forth in this Agreement, or otherwise as the Parties may mutually agree
in writing.


7.Title and Survey. SELLER shall provide BUYER with an updated preliminary title
commitment (“Title Commitment”), including each document that is the basis for
an exception to coverage in the Title Commitment (collectively, the “Exception
Documents”), issued by the Title Company within ten (10) days after the
Effective Date. The Title Commitment shall cover the Property, name the BUYER as
the proposed insured, and state the Purchase Price as the policy amount. Within
twenty (20) days after receipt of the Title Commitment, BUYER shall obtain and
deliver an ALTA/NSPS Land Title Survey of the Property (the “Survey”). The
Survey shall be prepared by Smith Roberts Baldischwiler, LLC, and certified to
the BUYER and the Title Company as having been made in accordance with the
“Minimum Standard Detail Requirement” for ALTA/NSPS Land Title Surveys, and.
shall reflect all of the Exception Documents. SELLER shall pay the costs of
obtaining the Title Commitment and Survey and for abstracting costs to bring the
title up to date. BUYER shall pay the costs for its Owner's Title Insurance
Policy, Lender's Title Insurance Policy (if applicable) and the costs for any
endorsements thereto.


8.Property Documents. Within three (3) business days following execution of this
Agreement, SELLER shall, at its sole expense, and to the extent in its
possession or control, deliver or cause to be delivered to BUYER (i) true and
complete copies of all parking leases or agreements, service contracts,
contracts, or any other agreements associated with or affecting any portion of
the Property (the “Contracts”); and (ii) a true and complete copy of the
certificate of property insurance and report of insurance claims associated with
the Property in the last twelve (12) months. Additionally, during the Review
Period (as defined below), SELLER agrees to, disclose all known documents and
reports in its possession or control, use reasonable efforts to further provide
BUYER with any additional documents and reports in its possession, custody or
control relating to the Property, including but not limited to operating
agreements, floor plans, surveys, appraisals, title reports, property tax or
special assessment related documents, liens, inspections, financials, revenues,
geological and environmental reports and feasibility studies, architectural
drawings and reports, structural engineering analysis and reports, building
maintenance and repair records, equipment purchases, repairs and improvement
records. In providing the materials above to BUYER, SELLER makes no
representation or warranties, express, written, oral, statutory, or implied,
with respect to such materials, and all such representations and warranties are
hereby expressly excluded and disclaimed. All materials are provided for
informational purposes only and BUYER shall not in any way be entitled to rely
upon the completeness or accuracy of the materials and will instead in all
instances rely exclusively on its own inspections and materials with respect to
all matters which it deems relevant to its decision to acquire the Property. All
Contracts shall be assigned to and assumed
        4 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 5 of 34
         




by BUYER at Closing unless BUYER notifies SELLER, prior to the expiration of the
Review Period (as defined below), that it desires to terminate certain Contracts
at Closing. SELLER shall be responsible for the payment of any cancellation fees
or penalties in connection with any Contracts that are terminated at Closing.


9.Review Period. BUYER shall have a period of sixty (60) days from the Effective
Date in which to review legal, financial, and other documents and to conduct any
investigation deemed necessary to evaluate the Property at BUYER’s cost and
expense (the “Review Period”). During the Review Period, BUYER shall have twenty
(20) days following delivery of the Title Commitment, the Exception Documents
and the Survey within which to notify the SELLER of any objections BUYER may
have to any matters appearing or referred to in the Title Commitment or the
Survey. Any title encumbrances, exceptions, or other matters in the Title
Commitment or the Survey to which BUYER does not object in writing within the
Review Period shall be deemed to be permitted exceptions (“Permitted
Exceptions”) to the status of the BUYER’s title; provided, however,
notwithstanding the foregoing, any monetary liens placed on the Property by the
SELLER and which liens are removable by the payment of money (collectively,
“Monetary Liens”) shall be automatically deemed title objections by the BUYER.
With regard to items to which BUYER objects within the Review Period, the SELLER
shall have the right, but not the obligation, to use reasonable diligence to
remove, discharge, or cure such objections at or prior to Closing. Within
fifteen (15) days after receipt of BUYER’s objections, SELLER shall notify BUYER
in writing whether SELLER will (i) elect not to resolve, discharge, or otherwise
cure such objections, or (ii) elect to resolve, discharge, or otherwise cure
such objections. If the SELLER notifies BUYER that SELLER is either unable or
unwilling to cure such objections, the BUYER may, at its option, and as a
remedy, (a) waive their objections and purchase the Property without reduction
of the Purchase Price, or (b) terminate this Agreement by providing the SELLER
with written notice within five (5) days after receipt of notice of the SELLER’s
election not to cure such objections. In the event of such termination by BUYER
for failure to cure BUYER’s objections pursuant to the terms hereof, the Earnest
Money shall be returned to BUYER without the requirement of a release or waiver
from SELLER, and neither Party shall have any further liability under this
Agreement except as otherwise provided in this Agreement. Upon the expiration of
the Review Period, the Earnest Money shall be non-refundable to BUYER except as
specifically set forth herein.


9.1 BUYER’s Due Diligence. Additionally, during the Review Period, BUYER may
conduct, at BUYER’s expense, studies, examinations, and inspections of or on the
Property (collectively, “BUYER’s Due Diligence”). BUYER may seek reports at its
discretion, including: (i) a market analysis; (ii) a financial analysis of the
Property; (iii) engineering, physical inspections, and structural analysis of
any improvements and equipment; (iv) legal review; (v) analysis of the Title
Commitment; (vi) analysis of the Survey; (vii) Phase I Environmental Site
Assessment of the Property; and (viii) any other documents, non-invasive studies
or inspections of the Property that BUYER deems necessary to evaluate the
Property, provided, however, that (a) any entry by BUYER upon the Property shall
be at the sole cost, expense and risk of BUYER, and (b) BUYER shall not perform
any invasive tests of the Property except in accordance with subsection 9.3, and
(c) BUYER shall promptly furnish copies of the reports and results of such
inspections to SELLER, at no cost to SELLER other than reasonable copying
        5 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 6 of 34
         




charges; provided, however, SELLER acknowledges that one or more of such reports
may by its terms prohibit the dissemination thereof or reliance thereon by third
parties such as SELLER, and SELLER expressly acknowledges and agrees that BUYER
makes no representations or warranties about the accuracy or completeness of any
such reports. BUYER hereby indemnifies and agrees to hold SELLER harmless from
and against any and all loss, cost or expense (including reasonable attorneys’
fees and expenses) arising out of and directly related to injury to persons or
damage to property caused by BUYER, or any employee, agent, principal of, or
independent contractor with, the BUYER, in connection with any such entry upon
the Property. Any entry upon the Property by BUYER for the purpose of conducting
such inspections shall be reasonably coordinated in advance with SELLER as to
scheduling and other such details. At SELLER’s election, a representative of
SELLER may be present during any entry by BUYER upon the Property to conduct the
inspections (as long as such presence shall not unreasonably delay the entry).
Further, BUYER agrees to (a) satisfy any and all mechanic’s liens which may be
filed or threatened against the Property as a result of such entry by BUYER, or
any employee, agent, principal of, or independent contractor with, the BUYER
onto and inspection of the Property, and (b) if this transaction does not close,
repair any damage to the Property caused by BUYER or its agents or employees and
to restore the Property to substantially the same condition existing on the
Effective Date hereof to the extent such restoration is necessary as a result of
any damage to the Property caused by BUYER or its agents or employees. Prior to
any entry on the Property, BUYER shall provide to SELLER evidence of the
following insurance: (i) commercial general liability insurance for personal
injury (including wrongful death) and damage to property caused by any act or
omission by BUYER, its agents, employees, contractors, subcontractors and
invitees (with a combined single limit of liability for bodily injury and
property damage of not less than $1,000,000.00 per occurrence and $2,000,000.00
in the aggregate); and (ii) employers’ liability insurance (and workers
compensation, if required) in accordance with applicable state law. The
commercial general liability policy shall contain an endorsement naming SELLER
as an additional insured. No inspection of the Property by BUYER under the
provisions of this subsection 9.1 shall unreasonably interfere with the
operation of the Property or the conduct of business thereon by SELLER or its
respective employees and invitees. Unless otherwise set forth in this Agreement,
BUYER shall pay for BUYER’s Due Diligence and Review Period expenses outside of
Escrow and Closing.


9.2 Environmental Compliance and Indemnity. SELLER represents that, to SELLER’s
knowledge, the Property is in material compliance with all legal requirements
pertaining to Hazardous Materials (as hereinafter defined), human health or the
environment, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”) 42 USC
§9601 et seq., the Superfund Amendment and Reauthorization Act of 1986, as
amended (“SARA”), the Resource Conservation and Recovery Act of 1987, as amended
(“RCRA”) 42 U.S.C. §6901 et seq., the Federal Hazardous Materials Transportation
Act, the Toxic Substances Control Act, as amended, 15 U.S.C. §2601 et seq., the
Clean Air Act, as amended, 42 U.S. C. §7401 et seq., the Clean Water Act, and
the Federal Water Pollution Control Act, as amended, 33 U.S.C. §1251 et seq.,
and all similar state or local laws (“Environmental Laws”). SELLER hereby
represents to BUYER that, to SELLER’s knowledge the Property does not contain
any Hazardous Materials in material violation of any Environmental Laws. These
representations shall survive the
        6 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 7 of 34
         




termination of this Agreement, and Closing, for a period of one (1) year, and
shall not merge into any document executed in conjunction herewith.


9.2.1 Definition. For the purposes of this Agreement, “Hazardous Materials”
shall mean (i) any substance or material that is included within the definitions
of “hazardous substances,” “hazardous materials,” “toxic substances,”
“pollutant,” “contaminant,” “hazardous waste,” or “solid waste” in any
Environmental Law; (ii) petroleum or petroleum derivatives, including crude oil
or any fraction thereof, all forms of natural gas, and petroleum products or
by-products or waste; (iii) polychlorinated biphenyls (“PCBs”); (iv) asbestos
and asbestos containing materials (whether friable or non-friable); (v) lead and
lead-based paint or other lead containing materials (whether friable or
non-friable); (vi) batteries or liquid solvents or similar chemicals; (vii)
radon gas; and (viii) mildew, fungus, mold, bacteria and/or other organic spore
material, whether or not airborne, colonizing, amplifying or otherwise and any
pollution or other toxic or hazardous substances as defined or listed under
applicable Environmental Law.


        9.3 BUYER’s Right to Terminate. BUYER shall have the right to terminate
this Agreement, for any reason whatsoever, by giving SELLER written Notice by
5:00 p.m. C.S.T. on or before the last day of the Review Period. If this
Agreement is terminated under this subsection, neither Party shall have any
further liability except as otherwise provided in this Agreement in which event
the Earnest Money shall be immediately returned to BUYER in full without the
requirement of a release or waiver from SELLER, and neither Party shall have any
further liability under this Agreement except as otherwise provided in this
Agreement.


        9.4  Environmental Site Assessments. SELLER hereby consents to BUYER
conducting a Phase I Environmental Site Assessment of the Property during the
Review Period, if it so desires. BUYER shall promptly furnish a copy thereof to
SELLER as provided above. If, as a result of the Phase I Environmental Site
Assessment of the Property which BUYER so obtains, BUYER deems it appropriate to
have a Phase II Environmental Site Assessment (“Phase II”) of the Property
performed, or if BUYER desires to conduct any other invasive testing of the
Property, BUYER shall present SELLER with a detailed plan or proposal for the
conducting of such invasive testing or the Phase II, as applicable, for SELLER’s
written approval thereof. BUYER shall obtain SELLER’s prior written approval or
consent before performing any such invasive testing or the Phase II in the
manner so proposed, which said consent or approval can be granted or denied by
SELLER in its reasonable discretion. SELLER may have a representative present at
any time that BUYER or its representative is on the Property for any and all
such testing or inspection of the Property (as long as such presence shall not
unreasonably delay the performance of such testing or inspection). BUYER shall
provide SELLER at least seventy-two (72) hours advance written notice before it
conducts any Phase II test to which SELLER has given its prior written consent
and at least twenty-four (24) hours advance written notice of any such other
proposed testing to be conducted, at any time, on the Property by BUYER or its
representative.


10.Title. SELLER shall convey fee simple title to BUYER, free of any mortgage
lien, and subject only to the Permitted Exceptions, by way of a special warranty
deed. To enable the SELLER to make conveyance as herein provided, the SELLER
may, in its sole discretion, at the
        7 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 8 of 34
         




time of delivery of the deed, use the purchase money or any portion thereof to
clear the title of any or all encumbrances or interest. The acceptance of a deed
by the BUYER or shall be deemed to be a full performance and discharge of every
agreement and obligation herein contained or expressed, except such as are
specifically stated herein to survive the Closing.




11.Closing and Escrow Costs. The Parties shall allocate and pay any closing and
escrow costs as follows:


11.1 SELLER. SELLER shall pay at Closing Survey costs, costs of obtaining the
Title Commitment, costs necessary to bring title up to date including
abstracting to complete the sale and transfer of the Property to BUYER, and
fifty percent (50%) of any remaining fees charged by or though the Title
Company, including without limitation any settlement, closing, escrow, document
preparation, notary and courier fees, and all other costs and expenses of
customary closing costs, except as otherwise set forth herein.


11.2 BUYER. BUYER will pay the Closing costs associated with obtaining an
Owner’s Title Insurance Policy, Lender's Title Policy (if applicable), and any
endorsements thereto, and fifty percent (50%) of any remaining fees charged by
or though the Title Company, including without limitation any settlement,
closing, escrow, document preparation, notary and courier fees, and all other
costs and expenses of customary closing costs, except as otherwise set forth
herein.


11.3 The payment of documentary tax on the deed of conveyance and payment for
the cost of recording the deed shall be borne by the BUYER, as applicable to the
sale of the Property. BUYER also will pay any required sales tax on the Tangible
Personal Property.


11.4 Legal Fees. SELLER and BUYER shall each be responsible for paying their
respective legal fees and costs, if any, outside of Escrow and Closing, unless
otherwise agreed herein.


12.Prorations. The items set forth in this section below shall be prorated at
Closing (the “Prorations”). The Prorations shall be reflected on the Closing
Statement prepared by Title Company. The Prorations shall be made as of the
Closing Date based on the best information and estimates available and approved
by the Parties. The Purchase Price shall be adjusted by the net amount of the
Prorations. The Prorations shall be considered final and binding for all
purposes absent material mistake of fact, misrepresentation, or fraud, except
that under no circumstances shall BUYER be obligated to pay any property taxes
resulting from the period of time associated with SELLER’s ownership of the
Property, through the Closing Date, regardless of when such property taxes shall
become due.


12.1 Revenues. All receivables, including under license agreements, rentals,
receipts, and other revenues from the Property that SELLER has received and are
allocable to the period from and after the Closing Date shall be credited to
BUYER. BUYER shall be entitled to collect
        8 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 9 of 34
         




all rentals, receipts, and other revenues from the Property that are due or
delinquent on or after the Closing Date. During the period after Closing, BUYER
shall deliver to SELLER any and all receivables accrued but uncollected as of
the Closing Date to the extent subsequently collected by BUYER; provided,
however, BUYER shall apply amounts received after Closing first to payment of
current amounts then due, and thereafter to delinquencies.


12.2 Property Taxes. SELLER shall pay all taxes and assessments relating to the
Property (the “Taxes”) that are due and payable or resulting from and
attributable to SELLER’s ownership of the Property through the Closing Date
(including without limitation Business Improvement District taxes or
assessments). Any Taxes paid by SELLER for the current tax year shall be
prorated as of the Closing date and credited to SELLER. All Taxes for the
current tax year, not yet due and payable shall be prorated as of the Closing
Date (based upon the current year’s tax bill, if available, or the previous
year’s tax bill if the current year’s tax bill is not available) and credited to
BUYER.


12.3 Contracts. Prepaid charges in connection with any Contracts that BUYER
assumes pursuant to this Agreement allocable to the period from and after the
Closing Date shall be credited to SELLER. Accrued charges, liabilities, or
deposits in connection with such Contracts including without limitation all
lease deposits, shall be credited to BUYER.


13.Draft Closing Documents.


13.1 SELLER’s Closing Document Deliveries. At least five (5) business days prior
to the Closing Date, SELLER shall deliver, or cause to be delivered to BUYER
drafts of the following documents for BUYER’s review and approval (collectively,
documents set forth in both 13.1 and 13.2 hereinafter, (“Closing Documents”):


(i)A special warranty deed in a form reasonably acceptable to BUYER (the
“Deed”);


(ii)Assignments in a form reasonably acceptable to BUYER for all Contracts and
parking leases or agreements as required in this Agreement;


(iii)Affidavits and all other documents reasonably required by the Title Company
in customary form and substance;


(iv)FIRPTA Affidavit. An affidavit from SELLER as required by Section 1445 of
the Internal Revenue Code, as amended, in order to satisfy the BUYER and the
Title Company that no withholding is required under Section 1445, including an
indemnity form SELLER for taxes which should have otherwise been withheld;


(v)A fully signed Lease Agreement, in mutually acceptable form, between BUYER
and SELLER for SELLER to lease floors 16 and 17 of the 123 Robert S. Kerr Ave
building along with the right to utilize up to thirty (30) underground parking
spaces at the 123 Robert S. Kerr Ave. building, together with ancillary or
        9 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 10 of 34
         




additional space (including, but not limited to, the operations center, Broadway
Kerr storage space, and a portion of floor 4 used in connection with the storage
of certain oil and gas lease records) at the Property (the "Leased Premises")
from the date of Closing through December 31, 2020 at zero rent (the "Leaseback
Agreement"), which shall be deemed a Permitted Exception. The Leaseback
Agreement shall be in the form of a standard office lease for the market and
shall specifically provide, among other things, the Seller with the ability to
utilize the Leased Premises and building in a manner consistent with Seller's
current use of the Property, with 24 hour, 7 day a week access to the Leased
Premises and the building;


(vi)A Bill of Sale and Assignment of any personal property.


13.2 BUYER’s Closing Document Deliveries. At least five (5) business days prior
to the Closing Date, BUYER shall deliver, or cause to be delivered, to SELLER
drafts of the following documents and/or items for SELLER’s review and
execution:


(i)An affidavit sufficient to enable the Escrow Agent to remove from the Title
Commitment, BUYER’s Title Policy, any standard exceptions for unfiled mechanic’s
liens, materialmen’s lien or other liens for services, labor or materials
furnished to the Property;

(ii)A fully signed Leaseback Agreement; and


(iii)All other documents reasonably required by BUYER or Title Company affecting
title to, or possession of, the Property and necessary to transfer or assign the
same to BUYER as provided in this Agreement.


14.Executed Closing Documents. On or before the Closing Date, the Parties shall
deposit in Escrow with Title Company all Closing Documents in the form
reasonably approved by the Parties and the Title Company. Title Company shall
hold Closing Documents in Escrow until all terms, conditions, contingencies and
requirements of this Agreement are satisfied.


15.Closing Statement. At least three (3) business days prior to the Closing
Date, Title Company shall prepare and deliver a closing statement to BUYER and
SELLER, in a form acceptable to BUYER and SELLER, showing all receipts,
Prorations, closing costs, expenses, and disbursement to be made by Title
Company under this Agreement at Closing (“Closing Statement”). BUYER and SELLER
shall use reasonable efforts to review and approve in writing the Closing
Statement on or before the Closing Date.


16.Funding Escrow. Subject to SELLER’s satisfaction of all terms, conditions,
and requirements of this Agreement, and BUYER’s written approval of the Closing
Statement, BUYER shall deliver by wire transfer to the Title Company the
Purchase Price as set forth in section three (3) of this Agreement on or before
the Closing Date, net of any Earnest Money, Prorations, and other costs and
expenses allocated in this Agreement as shown on the approved
        10 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 11 of 34
         




Closing Statement. Title Company shall hold such funds in Escrow until all other
terms, conditions, contingencies, and requirements of this Agreement are
satisfied and once satisfied, close Escrow.


17.BUYER’s Title Policy. At Closing, Title Company shall obtain, order, or
otherwise obligate itself to issue an owner’s policy of title insurance in the
amount of the Purchase Price effective as of the date of Closing (the “BUYER’s
Title Policy”). BUYER’s Title Policy shall reflect the name of the BUYER, as the
insureds, the satisfaction of the Title Company’s Closing requirements, if any,
and shall insure BUYER’ title in the Property in fee simple subject to any
Permitted Exceptions.


17.1 No Gap Exceptions. Prior to recording the Deed and distributing funds to
SELLER, the Title Company shall update the title search that was conducted at
the issuance of the Title Commitment. If the Title Company identifies any
documents appearing in the public record subsequent to the effective date of the
Title Commitment that Title Company would list as exceptions to BUYER’s Title
Policy, the Title Company shall immediately notify the Parties and suspend
Closing. Closing shall proceed only if the Title Company will issue the BUYER’s
Title Policy as set forth herein. BUYER and SELLER acknowledge and agree that
satisfaction of the requirements of this section is a condition precedent to
Closing, that there shall be no gap title exceptions in the Title Commitment or
BUYER’s Title Policy, and that the Title Company shall hold in Escrow, and will
not disburse, funds deposited by BUYER and due to SELLER at Closing until the
requirements of this section are satisfied.


18.Conditions Precedent to Closing. The Closing of the transaction set forth in
this Agreement on the Closing Date shall be contingent upon the satisfaction, or
written waiver, of each of the following conditions (the “Conditions
Precedent”):


(i)SELLER shall have complied with its obligations with respect to title as set
forth herein;


(ii)BUYER and SELLER shall have met their respective, reasonable requirements of
the Title Company, agreed to by the Parties, as set forth in the Title
Commitment or otherwise;


(iii)SELLER and BUYER shall have tendered all Closing Documents as required
under this Agreement;

(iv)SELLER and/or BUYER obtaining any governmental approvals, as may be
applicable, necessary for the conveyance of the Property from SELLER to BUYER;


(v)SELLER and BUYER shall have performed and complied in all material respects
with all of the terms, conditions, and requirements of this Agreement; and


        11 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 12 of 34
         




(vi)The satisfaction of the requirements for the issuance of BUYER’s Title
Policy as set forth in this Agreement.


18.1 Extension of Closing Date. The Parties shall have the right to extend the
Closing Date for a period of time not to exceed thirty (30) days should (i)
SELLER need additional time to satisfy any of the Conditions Precedent that are
the SELLER’s responsibility; (ii) BUYER need additional time to satisfy any of
the Conditions Precedent that are the BUYER’s responsibility (except that such
extension right shall not apply to any failure by BUYER to fulfill any
obligations of BUYER that are required hereunder to be performed at Closing); or
(iii) any Conditions Precedent that require action or approval of a third-party
that require additional time for the third-party to satisfy, however, in this
instance the Closing Date shall not be extended more than fifteen (15) days
without the Parties’ consent, which will not be unreasonably withheld,
conditioned or delayed.


        18.2 Failure of Conditions Precedent. If any one of the Conditions
Precedent is not met, after any extension to the Closing Date as provided
herein, and the transaction set forth in this Agreement does not Close by the
Closing Date, the non-defaulting party shall be entitled to its respective
remedies in either Sections 20.1 and 20.2 below (as applicable), unless the
non-defaulting party has waived such Condition Precedent in writing and elected
to proceed to Closing.


19.Closing Escrow. In closing Escrow, the Escrow Agent shall follow the Parties'
separate closing instructions, which will be provided to Escrow Agent in
connection with Closing and perform the following:


(i)update the title search of Property and obtain BUYER’s Title Policy as
required in this Agreement;


(ii)record the Deed conveying the Property from SELLER to BUYER;


(iii)deliver executed Closing Documents to BUYER and SELLER as applicable;


(iv)disburse any funds due to third-parties under this Agreement; and


(v)disburse the net funds due to BUYER and SELLER under this Agreement.



20.Failure to Close. If the transaction set forth in this Agreement fails to
Close, then the Parties shall have the following remedies:


20.1 SELLER’s Remedy. In the event any breach of this Agreement by the BUYER
results in failure to close, SELLER AND BUYER AGREE IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER. BUYER AND SELLER
HEREBY AGREE THAT (a) AN AMOUNT EQUAL TO THE EARNEST MONEY IS A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT SELLER WOULD SUFFER IN THE EVENT BUYER’s
DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE
        12 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 13 of 34
         




PROPERTY, AND (b) SUCH AMOUNT WILL BE THE FULL, AGREED AND LIQUIDATED DAMAGES
FOR BUYER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY, AND
WILL BE SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY
DEFAULT OF BUYER RESULTING IN THE FAILURE OF CONSUMMATION OF THE CLOSING. IN
SUCH EVENT, SELLER MAY, BY WRITTEN NOTICE TO BUYER AND THE TITLE COMPANY, ELECT
TO TERMINATE THIS AGREEMENT, WHEREUPON THE TITLE COMPANY SHALL REMIT THE EARNEST
MONEY TO SELLER, THIS AGREEMENT WILL TERMINATE AND SELLER AND BUYER WILL HAVE NO
FURTHER RIGHTS OR OBLIGATIONS HEREUNDER (other than those matters which
expressly survive the early termination of this Agreement). Notwithstanding the
foregoing, but subject to subsection 20.3, nothing contained herein will limit
SELLER’s remedies at law or in equity or as herein provided in the event of a
breach by BUYER of any matters which expressly survive Closing or those matters
which expressly survive early termination of this Agreement after termination.
This Section 20.1 shall survive Closing or early termination of this Agreement.


        20.2 BUYER’s Remedies. In the event any breach of this Agreement by the
SELLER results in failure to close, with the BUYER not then in default
hereunder, and BUYER otherwise ready, willing and able to close, BUYER shall
have the right, at its option to (i) terminate this Agreement, in which event
the Earnest Money shall be returned to BUYER, without the requirement of a
release or waiver from SELLER, and no Party shall have any further rights or
obligations under this Agreement except as otherwise provided in this Agreement;
or (ii) pursue specific performance; provided, however, if BUYER fails to file
suit for specific performance within sixty (60) days after the Closing Date and
to diligently pursue such suit, this Agreement shall terminate, in which event
neither party shall have any rights, duties or obligations hereunder other than
the obligations and the rights set forth herein that expressly survive the
termination of this Agreement. If specific performance is not an available
remedy, or if BUYER elects to commence such action and is unsuccessful, then the
Earnest Money shall be returned to BUYER and the Parties shall be released from
their obligations under this Agreement except as otherwise provided in this
Agreement.


        20.3 Consequential and Punitive Damages. Each of SELLER and BUYER waive
any right to sue the other for any consequential or punitive damages or lost
profits for any matter or claim arising under this Agreement. This Section 20.3
shall survive Closing or early termination of this Agreement.


21. Representations and Warranties.


21.1 BUYER’s Representations and Warranties. BUYER represents and warrants, to
SELLER the following:


(i)On the Effective Date and Closing Date, BUYER is (i) duly formed and validly
existing under the laws of the state where the Property is located; (ii)
authorized under the laws of the state in which the Property is located to
conduct business and to purchase the Property; and (iii) duly authorized to do
all things required of it under or in connection with this Agreement;


        13 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 14 of 34
         




(ii)BUYER has obtained all requisite consent and approval, whether required by
internal operating procedures or otherwise, for entering into this Agreement and
Closing the transaction contemplated in this Agreement; and


(iii)to the BUYER’s knowledge this Agreement and all agreements, instruments,
and documents provided in this Agreement that BUYER will execute will be binding
upon BUYER, and will not violate any provision of any agreement, law, regulation
or judicial order to which BUYER is a Party or by which it is bound; and


(iv)to the BUYER’s knowledge there is no litigation pending or anticipated
against BUYER that could adversely affect BUYER’s ability to perform its
obligations under this Agreement.


  21.2 SELLER’s Representations and Warranties. SELLER represents and warrants
to BUYER the following:


(i)SELLER is now and on the Closing Date will be; (i) duly formed and validly
existing under the laws of the state where the Property is located; (ii)
authorized under the laws of the state in which the Property is located to
conduct business and to sell the Property; and, (iii) duly authorized to do all
things required of it under or in connection with this Agreement;


(ii)SELLER has obtained all requisite consent and approval, whether required by
internal operating procedures or otherwise, for entering into this Agreement.
SELLER has obtained or will obtain all requisite consent and approval, whether
required by internal operating procedures or otherwise, for Closing the
transaction contemplated in this Agreement;


(iii)SELLER is the owner of the Property, and all of the Property will be
conveyed to BUYER as set forth herein;


(iv)As of the Closing Date, there will be no third-party agreements, contracts,
or leases affecting the Property except for (i) such agreements that may be
deemed a Permitted Exception, (ii) the Contracts assumed by BUYER at Closing,
and (iii) as provided in the Declaration of Parking Rights dated December 22,
2015 and recorded December 23, 2015 in Book 13006, page 1066 and the Declaration
of Parking Rights dated May 11 , 2018 and recorded in Book 13734, page 144 of
the land records of the County Clerk of Oklahoma County Oklahoma, which shall be
deemed a Permitted Exception;


(v)To SELLER’s knowledge, this Agreement and all agreements, instruments, and
documents provided in this Agreement that SELLER will execute, or to be caused
to be executed, will be binding upon SELLER, and will not violate any provision
        14 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 15 of 34
         




of any agreement, law, regulation or judicial order to which SELLER is a Party
or by which it is bound;


(vi)SELLER has not received written notice of, and to Seller's knowledge there
are not any condemnation, environmental, zoning, or other land use regulation
proceedings, instituted or planned to be instituted, with respect to the
Property, nor has SELLER received written notice of any special assessment
proceedings affecting the Property; and


(vii)To SELLER’s knowledge, SELLER is not a party to any litigation regarding
the Property; with the exception of any remaining claims pending in connection
with In re: SandRidge Energy Inc., et al., Case No. 16-32488 (DRJ), U.S.
Bankruptcy Court, S.D. Texas, Houston Division) (the “Bankruptcy”), no voluntary
or involuntary, attachments, execution proceedings, assignments for the benefit
of creditors, insolvency, bankruptcy, receivership or similar proceedings are
pending against SELLER, nor are there any claims, condemnations or sales in lieu
thereof, contracts of sale, options to purchase or rights of first refusal
affecting the Property, or any part thereof, pending or threatened against
SELLER relating to the Property that could adversely affect the Property or the
SELLER’s ability to perform its obligations under this Agreement.


(viii)To SELLER’s knowledge, Seller has obtained any and all necessary or
required authorization from the Bankruptcy Court, in the matter disclosed in
Paragraph 21.2 (vii), authorizing the sale of this Property and is aware of no
current or pending issues preventing the sale of this Property with respect to
the Bankruptcy.


        For purposes of this Agreement, the phrase “To SELLER’s knowledge” means
the present, actual knowledge, without independent investigation or inquiry, of
Ed Cordell, SandRidge Tower Facility Manager. There shall be no personal
liability on the part of Ed Cordell arising out of any representations or
warranties made herein or otherwise.


        In the event that SELLER breaches any representation contained in
Section 21.1 and BUYER had knowledge of such breach prior to the Closing Date,
and elected to close regardless, BUYER shall be deemed to have waived any right
of recovery, and SELLER shall not have any liability in connection therewith.


21.3 AS IS SALE.


(i)BUYER expressly acknowledges that, except as expressly provided herein, the
Property is being sold and accepted AS IS, WHERE-IS, WITH ALL FAULTS, and SELLER
makes no representations or warranties, express or implied, with respect to the
physical condition or any other aspect of the Property, including, without
limitation, (i) the structural integrity of any improvements on the Property,
(ii) the manner, construction, condition, and state of repair or lack of repair
of any of such improvements, (iii) the conformity of the improvements to
        15 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 16 of 34
         




any plans or specifications for the Property, including but not limited to any
plans and specifications that may have been or which may be provided to BUYER,
(iv) the conformity of the Property or its intended use to past, current or
future applicable zoning or building code requirements or restrictive covenants,
or the compliance with any other laws, rules, ordinances, or regulations of any
government or other body, (v) the financial earning capacity or history or
expense history of the operation of the Property, (vi) the nature and extent of
any right-of-way, lease, possession, lien, encumbrance, license, reservation,
restriction, condition, or otherwise, (vii) the existence of soil instability,
past soil repairs, soil additions or conditions of soil fill, susceptibility to
landslides, sufficiency of undershoring, sufficiency of drainage, (viii) whether
the Property is located wholly or partially in a flood plain or a flood hazard
boundary or similar area, (ix) the existence or non-existence of asbestos,
underground or above ground storage tanks, hazardous waste or other toxic or
hazardous materials of any kind or any other environmental condition or whether
the Property is in compliance with applicable laws, rules and regulations, (x)
the Property’s investment potential or resale at any future date, at a profit or
otherwise, (xi) any tax consequences of ownership of the Property or (xii) any
other matter whatsoever affecting the stability, integrity, fitness for use or
other condition or status of the land or any buildings or improvements situated
on all or part of the Property or any other aspect of the Property or any part
thereof (collectively, the “Property Conditions”), and except for warranties and
representations expressly provided herein, BUYER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY AND ALL ACTUAL OR POTENTIAL RIGHTS BUYER MIGHT HAVE
REGARDING ANY FORM OF WARRANTY, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF
LAW, INCLUDING, BUT IN NO WAY LIMITED TO ANY WARRANTY OF CONDITION,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE relating to
the Property, its improvements or the Property Conditions, such waiver being
absolute, complete, total and unlimited in any way.


(ii)If and to the extent that SELLER delivers or makes available documents,
reports (including any environmental reports) or other writings concerning the
Property (the “Review Items”) to BUYER, all such Review Items are complete and
accurate to the best of SELLER'S knowledge. SELLER makes no further
representation or warranty as to the completeness or accuracy of the data or
information contained therein, and all such Review Items are furnished to BUYER
solely as a courtesy, and SELLER has neither verified the accuracy of any
statements or other information therein contained, the method used to compile
such information nor the qualifications of the persons preparing such
information. The Review Items are provided on an AS-IS-WHERE-IS BASIS, AND BUYER
EXPRESSLY ACKNOWLEDGES THAT SELLER MAKES NO REPRESENTATION, EXPRESS OR IMPLIED,
OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO,
        16 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 17 of 34
         




ANY WARRANTY OF CONDITION, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE
AS TO THE REVIEW ITEMS. Without SELLER’s prior written consent, BUYER: (i) shall
not divulge to any third party any of the Review Items and shall not use the
Review Items in BUYER’s business prior to the Closing, except in connection with
the evaluation of the acquisition of the Property; (ii) shall ensure that the
Review Items are disclosed only to such of BUYER’s officers, directors,
employees, consultants, investors and lenders, as have actual need for the
information in evaluating the Property and that prior to Closing all such
parties shall treat the Review Items as confidential and proprietary to SELLER;
(iii) shall act diligently to prevent any further disclosure of the information;
and (iv) shall, if the Closing does not occur for any reason, promptly return to
SELLER (without keeping copies) all Review Items.


(iii)Except as expressly represented by SELLER herein, BUYER will rely solely on
its own investigation of the Property and not on any information provided by
SELLER, its agents, or its contractors. SELLER will not be liable or bound in
any way by any oral or written statements, representations or information about
the Property or its operation furnished by any party purporting to act on
SELLER’s behalf. BUYER further acknowledges and agrees that the compensation to
be paid to SELLER for the Property has been decreased to take into account the
Property is being sold subject to the disclaimers and waivers contained in this
Agreement.


(iv)BUYER acknowledges that the Property may not be in compliance with all
regulations, rules, laws and ordinances that may apply to the Property or any
part thereof and to the continued ownership, maintenance, management and repair
of the Property (“Requirements”). After the Closing, BUYER shall be solely
responsible for any and all Requirements, Property Conditions, and all other
aspects of the Property, whether the same shall be existing as of the Closing
Date or not. From and after the Closing, except as expressly set forth in this
Agreement, BUYER hereby waives, releases and forever discharges the SELLER,
their respective affiliates, subsidiaries, officers, directors, shareholders,
employees, independent contractors, partners, representatives, agents,
successors and assigns (collectively, the “Released Parties”), and each of them,
from any and all causes of action, claims, assessments, losses, damages
(compensatory, punitive or other), liabilities, obligations, reimbursements,
costs and expenses of any kind or nature, actual, contingent, present, future,
known or unknown, suspected or unsuspected, including, without limitation,
interest, penalties, fines, and attorneys’ and experts’ fees and expenses,
whether caused by, arising from, or premised, in whole or in part, upon any
SELLER’s acts or omissions, and notwithstanding that such acts or omissions are
negligent or intentional, or premised in whole or in part on any theory of
strict or absolute liability, which BUYER, its successors or assigns or any
subsequent purchaser of any of the Property may have or incur in any manner or
way connected with, arising from, or related to any of the Property,
        17 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 18 of 34
         




including without limitation (i) the environmental condition of any of the
Property, including the actual or alleged presence of hazardous waste, toxic or
other hazardous materials at, on, under or adjacent to the Property or (ii)
actual or alleged violations of environmental laws, including the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”)(42 U.S.C.
§9601), or regulations in connection with the Property and/or any property
conditions. BUYER agrees, represents and warrants that the matters released
herein are not limited to matters which are known, disclosed, suspected or
foreseeable, and BUYER hereby waives any and all rights and benefits which it
now has, or in the future may have, conferred upon Buyer by virtue of the
provisions of any law which would limit or detract from the foregoing general
release of known and unknown claims. BUYER shall indemnify and hold harmless the
SELLER’s Indemnified Parties from and against any and all Losses arising from or
related to the environmental condition of the Property, the Property Conditions,
or actual or alleged violations of environmental laws. With respect to BUYER’s
waiver and release set forth herein, the BUYER represents and warrants to SELLER
that: (a) BUYER is not in a significantly disparate bargaining position; (b)
BUYER is represented by legal counsel in connection with the sale contemplated
by this Agreement and (c) BUYER is knowledgeable and experienced in the
purchase, operation, ownership, refurbishing and sale of commercial real estate,
and is fully able to evaluate the merits and risks of this transaction.


(v)The foregoing waivers and releases will be given full force and effect
according to each of their express terms and provisions, including those
relating to unknown and unsuspected claims, damages and causes of action and
strict liability claims. The foregoing waivers and releases include claims of
which BUYER is presently unaware or which BUYER does not presently suspect to
exist which, if known by BUYER, would materially affect BUYER’s waiver or
release to SELLER.


(vi)Notwithstanding anything herein to the contrary, all of the terms and
provisions of this Section 21.3 shall survive the Closing or a termination of
this Agreement.


21.4 Warranty Exceptions. BUYER and SELLER shall, as applicable, provide the
other party with notice at least five (5) business days prior to the Closing
Date of any exceptions to the representations and warranties set forth in this
section (“Warranty Exceptions”), in which case such Party receiving Notice shall
have the right to (i) terminate this Agreement, or (ii) elect to close this
transaction notwithstanding such Warranty Exceptions.


22.  Possession. Possession of the Property will be delivered to BUYER upon
completion of the Closing, subject only to the Leaseback Agreement between BUYER
and SELLER and to rights of third-parties under any Contracts and any Permitted
Exceptions.


23. Destruction/Damage/Taking. If prior to the Closing Date, any portion of the
Property is damaged or destroyed by fire or other casualty or shall become the
subject of any proceedings,
        18 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 19 of 34
         




judicial, administrative, or otherwise, by eminent domain, condemnation, or
otherwise, SELLER shall promptly provide BUYER Notice. In the event that the
cost of repair or value of the taking does not exceed $2,500,000.00, SELLER
shall assign BUYER at Closing all of SELLER'S Property insurance or condemnation
proceeds and BUYER shall close this transaction as provided herein.


        In the event that the cost of repair or value of the taking exceeds
$2,500,000.00, BUYER shall have the right, to terminate this Agreement by giving
SELLER written notice, and the Earnest Money shall be immediately returned to
BUYER without the requirement of a release or waiver from SELLER. If BUYER
elects to proceed with the Closing, this Agreement shall remain in full force
and effect and the transaction set forth in this Agreement, less any portion of
the Property taken by eminent domain or condemnation or otherwise, shall be
completed with no further adjustment or modification, and at the Closing, SELLER
shall assign, transfer, and set over to BUYER all the right, title, and interest
of SELLER in and to any insurance proceeds resulting from any awards that have
been or may thereafter be made for any taking or condemnation.


24.Assignment. Buyer shall not assign this Agreement to any third party or
parties without the prior written consent of SELLER, which consent shall not be
unreasonably withheld, conditioned or delayed, provided however, that any such
assignment consented to by Seller in writing shall not relieve Buyer of its
liabilities and obligations hereunder, unless otherwise agreed to in writing by
SELLER. SELLER shall not assign this Agreement.


25.Brokerage Commissions. Buyer will pay all Brokerage fees, costs, expenses,
and all other amounts due to Levy Strange Beffort, LLC (LSB). BUYER agrees to
defend, indemnify, and hold harmless the SELLER from and against any and all
claims of LSB, and any other person claiming a brokerage fee or commission under
this Agreement.


26.Further Acts. Each Party to this Agreement shall perform such further acts
and execute and deliver such further agreements and assurances as the other
Party may reasonably require to give full effect and meaning to this Agreement.


27.No Third Party Benefit. The parties do not intend to confer any benefit on
any person or entity other than the Parties to this Agreement, except as, and to
the extent, otherwise expressly provided in this Agreement.


28.Contingent Agreements. The Parties agree that this Agreement will be kept
confidential by each other, and its agents and disclosed only to such
accountants, attorneys, consultants and representatives who need to know the
information for purposes of meeting the terms, completion of the conditions
precedent and closing this transaction, unless disclosure is otherwise required
by law. SELLER shall not enter into any written agreement with any other person
or entity for the sale of the Property following the acceptance and execution of
this Agreement by the Parties, unless and until this Agreement is terminated.
Further, the Parties agree that this Agreement will be kept confidential by the
Parties through the date of Closing, and by their agents, to be disclosed only
to such accountants, attorneys, consultants and representatives who need to know
        19 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 20 of 34
         




the information for purposes of meeting the terms, completion of the conditions
precedent and closing this transaction, unless disclosure is otherwise required
by law.


29.Prospective Leases. After the expiration of the Review Period, SELLER shall
not enter into any new lease(s), including parking leases, at the Property
without the BUYER’s express written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Provided, however, that SELLER
shall be permitted to enter into short term parking agreements after the
expiration of the Review Period, without the approval of BUYER, provided such
agreements expire or are terminable prior to Closing.


30.Waiver. Each Party to this Agreement may waive any default by the other Party
of any of the terms or conditions contained in this Agreement, provided however,
that such waiver or waivers shall not be deemed or construed as a continuing
waiver, and shall not extend to any subsequent default. No waiver shall be
implied from any delay or failure by any Party to take action following a
default by another Party. No extension of time for performance of any
obligations shall be deemed an extension of the time for performance of any
other obligations under this Agreement.


31.Construction. The administration, interpretation, and legal construction of
this Agreement shall be based on the following:


31.1 Time is of the Essence. Time is of the essence with regard to performance
and satisfaction of all terms and conditions of this Agreement. The term
“business day” means any day other than a Saturday, Sunday or a day on which
state or national banks are not generally open for business in the State of
Oklahoma. If the final date of any period which is set out in any paragraph of
this Agreement falls upon a day which is not a business day, then, and in such
event, the time of such period will be extended to the next business day.


31.2 Entire Agreement. This Agreement, together with the Recitals and Exhibits,
which are incorporated into and made part of this Agreement, constitutes the
entire Agreement between SELLER and BUYER regarding the subject matter contained
in this Agreement. This Agreement shall not be amended or supplemented except in
a writing signed by an authorized representative of the BUYER and an authorized
representative of SELLER. There are no oral agreements between SELLER and BUYER.
All prior written communications, representations, promises, or agreements not
expressly included in this Agreement are null and void.


31.3 Mutual Agreement. This Agreement was negotiated and agreed upon by the
Parties and shall not be construed as if it had been prepared only by one Party,
but rather that it was mutually prepared by the Parties.


31.4 Binding Effect. This Agreement is binding upon and shall inure to the
benefit of SELLER and BUYER and their respective heirs, personal
representatives, successors, and assigns.


        20 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 21 of 34
         




31.5 Severability. If any term or condition of this Agreement shall, at any time
or to any extent, be deemed invalid or unenforceable by a court with competent
jurisdiction, the remaining provisions of this Agreement shall not be affected,
and each remaining provision of this Agreement shall be valid and enforced to
the fullest extent permitted by law.


31.6 GOVERNING LAW; JURISDICTION; VENUE. This Agreement, including the making,
execution and enforcement of its provisions, shall be governed by, interpreted,
and construed in accordance with the laws of the State of Oklahoma applicable to
all agreements made and to be performed solely therein, without giving effect to
any principles or conflicts of law. Jurisdiction of all claims, disputes or
litigation relating to or resulting from the Agreement shall be in the State
District Courts of Oklahoma.  Venue shall be in Oklahoma County and all other
potential venues are waived by the Parties by Agreement.


31.7 Headings. The descriptive section and subsection headings contained in this
Agreement are convenience only and are not to be used for interpretation of this
Agreement.


31.8 Defined Terms. Capitalized terms in this Agreement set forth in a bold font
and within quotation marks are defined by the context of the respective term and
shall have the defined meaning when used in a capitalized form elsewhere in this
Agreement unless otherwise expressly indicated.


31.9 Notice and Other Written Communications. “Notice” shall mean a written
communication from one Party to another that must be delivered by overnight
courier with tracking capabilities, certified mail, return receipt requested,
email (followed by delivery via overnight courier), or personal delivery, to, as
applicable, SELLER’s Notice Address or BUYER’s Notice Address. Notice shall be
deemed made when delivered or transmitted. Notices shall be delivered to the
Parties at the addresses contained in the first paragraph of this Agreement, to
the attention of the following individuals: for the SELLER, to SandRidge Realty,
LLC, Mr. Mike Johnson, Senior Vice President, 123 Robert S. Kerr Ave., Oklahoma
City, Oklahoma 73105 Email:mike.johnson@sandridgeenergy.com, with a copy to Tom
Regan, 185 Asylum Street, 38th Floor, Hartford, CT 06103, (860)509-6500,
tregan@brownrudnick.com and to the BUYER, to Robinson Park, LLC, Mr. Mark
Beffort, Chief Executive Officer, 204 N. Robinson, Ste 700, Oklahoma City,
Oklahoma 73102, (405) 879-4757, with a copy to Perry E. Kaufman, 701 N.
Broadway, Ste 400, Oklahoma City, Oklahoma 73102, Phone: (405) 524-2400, Email:
pkaufman@gphglaw.com. Notwithstanding the two preceding sentences, if a Party is
represented by counsel, Notice shall be deemed made by delivering the written
communication to such counsel by overnight courier with tracking capabilities,
certified mail, return receipt requested, email (followed by delivery via
overnight courier), or personal delivery.


31.10 Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.


31.11 Attorneys’ Fees. In the event of any dispute hereunder or of any action to
interpret or enforce this Agreement, any provision hereof or any matter arising
herefrom, unless otherwise
        21 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 22 of 34
         




provided in this Agreement, each Party shall pay its own costs, fees and
expenses, including but not limited to witness fees, expert fees, consultant
fees, travel, attorney, paralegal and assistant fees, costs and expenses,
whether suit be brought or not, trial or settlement.


32.Records and Audits. SELLER agrees that BUYER shall have the right to examine
and audit all non-confidential Records relevant to the execution and performance
of this Agreement.  The SELLER agrees to retain Records relative to this
Agreement for the duration of this Agreement and for a period of two (2) years
following the Closing Date or termination of this Agreement.  If an audit,
litigation or other action involving such Records is started before the end of
the two (2) year period, the Records are required to be maintained for two (2)
years form the date that all issues arising out of the action are resolved, or
until the end of the two (2) year retention period, whichever is later. Records
includes books, documents, accounting procedures and practices, and other data,
regardless of type and regardless of whether such items are in written form, in
the form of computer data, or in any other form.


33.Like Kind Exchange. SELLER and BUYER (as the case may be, the “requesting
party”) agree to cooperate with each other (the “other party”) in the other’s
efforts to effectuate an exchange of properties for the Property in accordance
with Section 1031 of the Internal Revenue Code, and to execute and deliver any
and all documents which a requesting party may reasonably require relating
thereto; provided that (i) such documents shall be prepared by the requesting
party at its sole cost, (ii) no such documents shall impose on the
non-requesting party any obligations greater than those that that would
otherwise exist but for such documentation and (iii) under no circumstances
shall any requesting party’s rights under this Section result in a delay of the
Closing.

34.Authority to Bind. The Parties to this Agreement attest that each has the
full power and authority to execute and deliver this Agreement, obligate its
respective company and carry out its obligations hereunder.


35.Amendments. No modification or amendment of this Agreement shall be effective
unless it is in writing signed by all of the Parties.






Balance of page intentionally left blank
Signature pages to follow


        22 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 23 of 34
         




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year written below.




SELLER
SANDRIDGE REALTY LLC., an Oklahoma limited liability company
By: /s/ Carl F. Giesler, Jr
Name: Carl F. Giesler, Jr.
Title: CEO _
Date executed by SELLER:May 15, 2020



        23 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 24 of 34
         






BUYER
Robinson Park, LLCan Oklahoma limited liability company
/s/ Mark Beffort
Date executed by BUYERMark BeffortChief Executive OfficerMay 15, 2020





        24 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 25 of 34
         








ESCROW AGENT:
Chicago Title Insurance Company Date executed by ESCROW AGENT
By: /s/ Dawn M. Brooks
Name: Dawn M. Brooks
May 15, 2020









        25 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 26 of 34
         




EXHIBIT “A”


Legal Description


Tract 1: (Broadway/Kerr Parking)
All of Lots 1 through 6, inclusive, a part of Lots 23 through 32, inclusive,
Block 9 and the vacated alley adjacent thereto, Original Oklahoma City Addition,
Oklahoma City, Oklahoma County, Oklahoma, according to Plat recorded in Book 1
of Plats, page 2 described as follows:
Beginning at the Southwest corner of said Block 9;
THENCE North 89°59'45" East along the South line of said Block 9 a distance of
410 feet to the Southeast corner of Lot 23 of said Block 9;
THENCE due North along the East line of said Lot 23 a distance of 2.87 feet to a
point of curvature;
THENCE along a curve to the left, having a radius of 193.49 feet a distance of
167.00 feet to a point, said point being on the center line of the alley;
THENCE South 89°59'45" West along the center line of the alley and the North
line of Lot 6 of said Block 9, a distance of 342.30 feet to the Northwest corner
of said Lot 6;
THENCE due South along the West line of said Block 9 a distance of 150 feet to a
point or place of beginning.
Tract 3: (Sandridge Tower/Park)
All of Block 20 and the vacated east-west and north-south alleys located therein
in Original Townsite of Oklahoma City, Oklahoma County, Oklahoma, according to
the plat recorded in Book 1 of Plats, page 2, otherwise described as and
comprised of the following 5 parcels of land:
Parcel 1
The North Half of the vacated east-west alley adjoining Lots 24, 25 and 26, in
Block 20, Original Townsite of Oklahoma City, Oklahoma County, Oklahoma,
according to the plat recorded in Book 1 of Plats, page 2.
Parcel 2
Lots 27 and 28 and the South Half of the vacated east-west alley adjoining said
Lots 27 and 28, in Block 20, Original Townsite of Oklahoma City, Oklahoma
County, Oklahoma, according to the plat recorded in Book 1 of Plats, page 2.
Parcel 3
        26 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 27 of 34
         




Lots 1, 2, 3 and 4 and the East Half of the vacated north-south alley adjoining
said Lots 1, 2, 3 and 4, in Block 20, Original Townsite of Oklahoma City,
Oklahoma County, Oklahoma, according to the plat recorded in Book 1 of Plats,
page 2.
Parcel 4
All of Lots 5 through 23, both inclusive and all of Lots 35 through 40, both
inclusive, in Block 20, Original Townsite of Oklahoma City, Oklahoma County,
Oklahoma, according to the plat recorded in Book 1 of Plats, page 2, including
the vacated alleys abutting said Lots and being more particularly described as
follows:
Beginning at a point that is the Northwest Corner of Lot 23 in said Block 20, as
well as the Northeast Corner of Lot 24 in said Block 20, on the Southern right
of way line of Northwest Third Street;
THENCE in a Southerly direction along the boundary line between Lot 23 in said
Block 20 and Lot 24 in said Block 20, a distance of 150 feet to a point on the
centerline of the alley, that is 10 feet South of the Southwest Corner of Lot 23
in said Block 20, as well as 10 feet South of the Southeast Corner of Lot 24 in
said Block 20;
THENCE in an Easterly direction along the centerline of the alley a distance of
125 feet to a point that is 10 feet South of the Southwest Corner of Lot 18 in
said Block 20, as well as 10 feet North of the Northwest Corner of Lot 35 in
said Block 20;
THENCE in a Southerly direction along the boundary line between Lot 34 in said
Block 20 and Lot 35 in said Block 20 a distance of 150 feet to a point that is
the Southwest Corner of Lot 35 in said Block 20, as well as the Southeast Corner
of Lot 34 in said Block 20, on the Northern right of way line of Robert S. Kerr
Avenue;
THENCE in an Easterly direction along the Northern right of way line of Robert
S. Kerr Avenue a distance of 160 feet to a point on the centerline of the alley,
that is 10 feet East of the Southeast Corner of Lot 40 in said Block 20, as well
as 10 feet West of the Southwest Corner of Lot 1 in said Block 20.
THENCE in a Northerly direction along the centerline of the alley a distance of
100 feet to a point that is 10 feet West of the Southwest Corner of Lot 5 in
said Block 20, as well as 10 feet West of the Northwest Corner of Lot 4 in said
Block 20;
THENCE in an Easterly direction along the boundary line between Lot 4 in said
Block 20 and Lot 5 in said Block 20 a distance of 150 feet to a point on the
West right of way line of Broadway Avenue, that is the Southeast Corner of Lot 5
in said Block 20, as well as the Northeast Corner of Lot 4 in said Block 20;
THENCE in a northerly direction along the West right of way line of Broadway
Avenue a distance of 200 feet to a point that is the Northeast Corner of Lot 12
in said Block 20;
        27 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 28 of 34
         




THENCE in a Westerly direction along the Southern right of way of Northwest
Third Street a distance of 435 feet to the point of beginning.
Parcel 5
Lots 29, 30, 31, 32, 33 and 34 and the South Half of the vacated east-west alley
adjoining said Lots 29, 30, 31, 32, 33 and 34, in Block 20, Original Townsite of
Oklahoma City, Oklahoma County, Oklahoma, according to the plat recorded in Book
1 of Plats, page 2.
To be confirmed by the Survey.




        28 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 29 of 34
         




EXHIBIT "B"


ESCROW AGREEMENT
This Escrow Agreement (this “Agreement”) is made as of the ____ day of May,
2020, by and among SANDRIDGE REALTY LLC, an Oklahoma limited liability company
(“Seller”), ROBINSON PARK, LLC, an Oklahoma limited liability company (“Buyer”),
and CHICAGO TITLE INSURANCE COMPANY, a     (the “Escrow Agent”).
WITNESSETH:
A. Buyer and Seller are party to a Purchase and Sale Agreement dated as of
________________________, 2020 relating to certain property known generally as
123 Robert S. Kerr, Oklahoma City, Oklahoma 73102 (the “Purchase Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings assigned to them in the Purchase Agreement.
B. The Purchase Agreement contemplates Seller’s making a deposit of Earnest
Money (which term, as used herein shall include any portion thereof as the
context shall permit or require). Upon its receipt of the Earnest Money, the
Escrow Agent has certain duties with respect to the custody, disbursement and
accounting of the Earnest Money.
C. The parties desire that the Escrow Agent serve as the Escrow Agent under the
Purchase Agreement pursuant to the Purchase Agreement and the terms hereof.
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for $1.00 and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. The Escrow Agent agrees to serve as the Escrow Agent designated under
paragraph 4 of the Purchase Agreement, subject to all of the terms and
conditions of this Agreement and the Purchase Agreement. In doing so, the Escrow
Agent undertakes to perform only those duties expressly assigned to the Escrow
Agent under the Purchase Agreement, and assumes no other duties.
2. The Escrow Agent shall be entitled to receive reimbursement of documented
reasonable attorneys’ fees and expenses, and other out-of-pocket expenses
incurred by it in connection with any legal proceedings arising hereunder.
3. Each of Buyer and Seller agrees to indemnify and hold harmless the Escrow
Agent, its officers, partners, employees and agents, against any and all losses,
claims, damages, liabilities, costs and expenses (including reasonable costs of
investigation, court costs and attorney’s fees) that may be imposed upon the
Escrow Agent in connection with its acting as Escrow Agent hereunder (except
those arising out of the Escrow Agent’s willful failure to
        29 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 30 of 34
         




comply with the provisions of this Agreement or the gross negligence or willful
misconduct of the Escrow Agent), including any litigation arising from this
Agreement, involving the subject matter hereof, or involving the Escrow Agent
(or its officers, partners, employees or agents) in connection with this
Agreement.
4. Any fees and expenses of the Escrow Agent in the performance of its duties
hereunder shall be shared equally by Buyer and Seller.
5. In the event any disagreement between the Buyer and Seller results in
conflicting instructions to, or adverse claims or demands upon, the Escrow Agent
with respect to the Escrow Agent’s time for or obligation of performance
hereunder, the Escrow Agent shall refuse to comply with any such instruction,
claim or demand so long as such disagreement shall continue and, in so refusing,
the Escrow Agent shall have no obligation to release any Earnest Money except as
otherwise expressly provided hereunder. The Escrow Agent shall not be or become
liable in any way for its failure or refusal to comply with any such conflicting
instructions or adverse claims or demands, and it shall continue to refrain from
acting until such conflicting instructions or adverse claims or demands (a)
shall have been resolved by mutual written agreement between Buyer and Seller
delivered to the Escrow Agent or (b) shall have finally been determined in a
court of competent jurisdiction. In addition to the foregoing, the Escrow Agent
may, but shall not be obligated to (except as provided below), file an action in
interpleader with any court of competent jurisdiction for a declaratory judgment
for the purpose of having the respective rights of the claimants adjudicated
and, in doing so, may deliver to such court the Earnest Money, whereupon the
Escrow Agent shall be absolved of any further obligation under this Agreement
with respect to the Earnest Money, as applicable, except as otherwise ordered by
such court.
6. The Escrow Agent may in its sole discretion resign by giving thirty (30)
days’ prior written notice thereof to Buyer and Seller. The parties shall then
furnish to the Escrow Agent mutual written instructions for the disposition of
the Earnest Money. If the Escrow Agent shall not have received such written
instructions within such thirty (30) days, the Escrow Agent may petition any
court of competent jurisdiction for the appointment of a successor Escrow Agent
and upon such appointment deliver the Earnest Money to such successor. The other
parties hereto reserve the right to remove the Escrow Agent at any time,
provided ten (10) days’ prior written notice by Buyer and Seller is given to the
Escrow Agent and the Escrow Agent is compensated for all costs and expenses to
which it is entitled hereunder prior to the effective time of such removal.
7. If the Earnest Money is at any time attached, garnished or levied upon under
any court order, or if the payment or delivery of the Earnest Money is stayed or
enjoined by any court order, or if any order, writ, judgment or decree shall be
made or entered by any court affecting the Earnest Money, then the Escrow Agent
shall be authorized, in its sole discretion, to rely upon and comply with the
order, writ, judgment or decree; provided, however, that the Escrow Agent shall
give written notice to Buyer and Seller within five (5) business days after the
Escrow Agent is first made aware of any of the foregoing events (the “Events”)
and, to the extent the Escrow Agent shall not be in violation of any court
order, writ, judgment or
        30 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 31 of 34
         




decree, the Escrow Agent shall not release any Earnest Money on account of any
Events until at least five (5) business days after the Escrow Agent shall have
given the foregoing notice. The Escrow Agent shall not be liable to any of the
parties or to any other person, firm or corporation by reason of such compliance
even though the order, writ, judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.
8. Upon making disposition of all of the Earnest Money in accordance with this
Agreement, the Escrow Agent shall be deemed fully released and discharged from
any and all duties and obligations under this Agreement except for any claims
raised hereunder, without the need that any other documentation be executed by
the parties.
9. The Escrow Agent shall not be responsible for (a) any fluctuations in the
interest rate applicable to any cash held by it pursuant to or by virtue of this
Agreement or (b) the validity, sufficiency, collectability or legal effect of
any instrument deposited with the Escrow Agent.
10. Notwithstanding anything contained in this Agreement to the contrary, at the
time of any disbursement of funds hereunder the Escrow Agent has the right (but
not the obligation) to require from Buyer and Seller a written release of
liability of the Escrow Agent with respect to such disbursement, a written
authorization to disburse such funds, or both.
11. The Escrow Agent shall incur no liability whatsoever in connection with its
good faith performance under this Agreement or for any delays beyond its
control. The Escrow Agent shall be entitled to rely upon the authenticity of any
signature and the genuineness and validity of any writing received by Escrow
Agent relating to this Agreement, so long as the Escrow Agent is acting in good
faith in relying thereon.
12. Except as otherwise expressly provided herein, the Escrow Agent shall not be
bound in any way by any contract or agreement between Buyer and Seller, whether
or not it has knowledge of any such contract or agreement or of its terms or
conditions, except for the Purchase Agreement, unless the Escrow Agent has
agreed to be so bound in writing.
13. The Escrow Agent neither approves nor disapproves of the transaction
contemplated under the Purchase Agreement, nor does it recommend for or against
it or have or express an opinion hereunder as to the legality or validity of
such transaction.
14. Buyer and Seller acknowledge that Federal Deposit Insurance Corporation
(“FDIC”) insurance coverage applies only to a cumulative maximum amount of
$250,000 for each individual deposit for all depositor’s accounts at the same or
related institution. Buyer and Seller further acknowledge that certain banking
instruments such as, but not limited to, repurchase agreements and letters of
credit are not covered at all by FDIC insurance. Buyer and Seller agree that, so
long as the Escrow Agent invests the Earnest Money as required by the Purchase
Agreement, Escrow Agent assumes no responsibility for, and Buyer and Seller
shall not hold Escrow Agent liable for, any loss arising from the fact that the
amount of the Earnest Money may cause the aggregate amount of any individual
depositor’s accounts to exceed
        31 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 32 of 34
         




$250,000 and that the excess amount is not insured by the FDIC or that FDIC
insurance is not available on certain types of banking instruments.
15. Buyer and Seller agree to provide to the Escrow Agent all instruments and
documents within their respective powers necessary for the Escrow Agent to
perform its duties hereunder.
16. Any notice hereunder shall be deemed given if and when given in the manner
provided for the giving of notices under paragraph 31.9 of the Purchase
Agreement unless otherwise expressly provided herein.
17. If any notice, request or instruction for the release of Earnest Money
includes wire instructions, then the Earnest Money shall be so wired by the
Escrow Agent at the time of release. Otherwise, all Earnest Money released
hereunder shall be sent to the party to receive the same by check at the address
and in any manner provided for the giving of notice hereunder.
18. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted
hereunder. No person or entity other than the parties hereto is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the parties hereto, and the covenants and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
the parties hereto or their respective successors and assigns as permitted
hereunder. No party to this Agreement may assign this Agreement or any rights
hereunder without the prior written consent of the parties hereto.
19. This Agreement contains all the terms agreed upon by the parties with
respect to the subject matter hereof and supersedes all prior oral or written
agreements, commitments or understandings with respect to such matters. This
Agreement may be amended only by a written instrument signed by the party
against whom enforcement or any waiver, change, modification, extension or
discharge is sought.
20. This Agreement shall be governed by, and construed according to, the laws of
the State of Oklahoma (without regard to the choice of law provisions thereof).
21. This Agreement may be signed in any number of counterparts with the same
effect as if the signatures on all counterparts are upon the same instrument.
22. In the event of any conflict between the terms of this Agreement and the
terms of the Purchase Agreement with respect to the Escrow Agent’s rights or
responsibilities, the terms of this Agreement shall control and govern in all
respects. Whenever possible, such terms of this Agreement shall be supplemental
to and not inconsistent with such terms of the Purchase Agreement.


        32 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 33 of 34
         




EXECUTED under seal as of the day and year first above written.
SELLER:


         
SANDRIDGE REALTY LLC.,
an Oklahoma limited liability company






By: ________________________________
Name: _____________________
Title: ______________________


BUYER:






Robinson Park, LLC
an Oklahoma limited liability company






        
Mark Beffort
Chief Executive Officer




ESCROW AGENT:






Chicago Title Insurance Company






        
By:
Name:






        33 Execution Version



--------------------------------------------------------------------------------

Robinson Park/SandRidge Purchase and Sale Agreement   
May 15, 2020
Page 34 of 34
         




Schedule 1(vi)

Inventory   ItemEstimated CountServers in the data centerCheck printing
machines3Envelope inserterMetering machine, postagePlotters - Model
62008Plotters - Model 61004Plotters - Model 68001Printers/Copiers19Scanners20
Printer (27th floor batcave)
1
Printer (17th floor print room)
1
Inserter (17th floor mail room)
1
Desktop scanner (27th floor batcave)
1
Computer (27th floor batcave)
1
Training room computer equipment on 6th floor
File cabinets in Treasury file room
Bloomberg Terminal on 27th floor
1Vehicles (Pool/fleet)Niobrara core/specimens/ends (Stored in BK Garage behind
crossfit studio)ArtAllFile storage shelving on 8th and 4th floorsRecords from
storage

END OF SCHEDULE 1(vi)






63750901 v11
        34 Execution Version

